PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,517
Filing Date: 14 Nov 2018
Appellant(s): ELLIS, Michael



__________________
Richard D. Coller III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Priority












The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Appellant’s claim for the benefit of a prior-filed provisional application 62/270,400 filed 2/20/2001 is acknowledged, however written description support for the audio prompt comprising instructions to sit or stand in claim 24 is provided only in the PCTUS0204947 application filed 2/20/2002 and thus the noted claim and dependents thereof do not receive the benefit of the earliest priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for providing an audio prompt instructing a user to sit or stand) in order for the earlier priority date to be recognized for the claims noted above. 
Appellant’s claim for the benefit of a prior-filed provisional application 62/270,400 filed 2/20/2001 is acknowledged and satisfied in full for all other claims barring any issues under §112(a) herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 16, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the full scope of the negative limitation “wherein the audio prompt does not include performance information”. Examples in the specification are detailed in ¶ [0049] and Figure 29 which describe providing audio feedback to the user, some of which does not include user data (i.e., “workout harder or easier”) and some of which includes user data (i.e., “what workout zone he or she is in”). While examples of the specific feedback provided to the user is made throughout the disclosure, support for provision of all possible performance information or data/information that does not include performance information is not supported in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to only include particular feedback that is shown in the specification to be devoid of performance information in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Claims 1, 8, 16, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “wherein the recorded electronic audio data comprises a voice communication from a second user”. Examples in the specification are detailed in ¶ [0050], [0056], [0273], [0390] wherein a synthesized voice is used to provide feedback or voice communication with another user may be provided through the portable device, however support for using recorded voice communication from a second user, which have been previously received and stored, as feedback does not appear to be provided in the specification. Additionally, the use of the voice communication with a second user during a voice communication is not provided based on generated comparison data based on the workout plan and the collected user data. To remedy such issue, examiner suggests removing this language from the claims or pointing to the portions of the specification which support this claimed feature in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
All rejections made below are made as best understood in light of the rejections under §112 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8-10, 21, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Root et al. (US Pat. 6,013,007 B1) in view of Kramer (US Pat. 5,930,741).

In re Claim 1, Root et al. discloses: a method of providing a coaching message to a user (at least in Figures 1, 2, 4, 6, 10, and 11, wherein Root et al. discloses a portable electronic device (101) which tracks a user’s satellite position via GPS (204), along with other fitness parameters during a run such as heart rate, speed, and others in Figure 11. Wherein audio feedback is provided to the user based on the sensed information through coaching data as in Figure 1, Col. 6, Ln. 43-Col. 7. Wherein radio music is played while the user exercises in Col. 4, Ln. 40-59 and Col. 6, Ln. 50-58 and is faded to muted while the provision of feedback information is provided and raised after the provision of feedback), the method comprising: 
generating a workout plan (at least at Col. 6, Ln. 63- Col. 7, Ln. 5, wherein before an exercise begins parameters are set for the exercise including performance targets for total distance, session time, average speed or pace, etc.);
storing electronic coaching data related to a fitness activity, the electronic coaching data being stored in a memory and including [] electronic audio data, wherein the […] electronic audio data comprises an audio prompt of a voice communication […] (at least at Figure 6 and 11, and Col. 7-8, wherein coaching audio data relating to the course directions are stored on the portable device for use in guiding the user through the predetermined course, as well as calculated feedback to be provided to the user in Figure 11 which is stored in the portable device’s memory for provision to the athlete. Wherein the audio data used in the electronic coaching is stored on the device in Col. 5, Ln. 50-55 and utilized via a voice synthesizer in 5:50-54); 
receiving the stored electronic coaching data on a portable electronic device, the portable electronic device including a microprocessor, a display screen, a user input, a satellite positioning system receiver, and a wireless communication transceiver (at least at the portable device (101) as shown in Figure 1, 2, and 6. Wherein the portable device receives the course navigation data and calculated performance feedback audio data stored in memory and utilizes this stored information to provide audio instruction to the user in Col. 7-8. See wherein the electronic device has a display, processor, input, GPS receiver and wireless transceiver (124) for downloading stored user device preferences and course instructions audio data and uploading historical performances in Figure 6-9 and Col. 4, Ln. 49-59 and Col. 8, Ln. 1-5); 
collecting electronic user data on the portable electronic device during a second fitness activity, the electronic user data comprising performance information related to the second fitness activity (at least at Figures 6, 11 and Col. 7-8 wherein user position, speed, heart rate, and other data is collected during a run); 
and generating comparison data based on the workout plan and the collected electronic user data (at least at Col. 7, Ln. 40-50 wherein the system compares athlete speed, position, elapsed time, and other data to the pre-set workout targets and this comparison information is used to determine what prompts to provide to the user in Col. 8, Ln. 14-22 and Figure 11); 
providing, during the second fitness activity, the audio prompt, wherein the audio prompt is to modify a parameter of the second fitness activity, and wherein the audio prompt is provided based on the comparison data; wherein the audio prompt does not include the performance information (at least at Figure 11, wherein the portable electronic device provides recommendation information dictating that the user should increase/decrease their speed to a certain level or how many miles/minutes are left, thereby providing feedback without providing the collected user’s current performance information. Wherein this feedback is provided based on comparing their current performance formation with their planned workout targets. Additionally, see MPEP §2111.05, wherein the particular informational content which is said during the audio message fails to alter the functioning of the physical device beyond the meaning of the content presented to the user and thereby fails to receive patentable weight).
Root et al. is arguably silent on the stored audio data being recorded electronic audio data, wherein the recorded electronic audio data comprises a voice communication from a second user that is played by the system, but Kramer et al. teaches: [an audio feedback exercise system, configured to] storing electronic coaching data related to a fitness activity, the electronic coaching data being stored in a memory and including pre-recorded electronic audio data, wherein the pre-recorded electronic audio data comprises a voice communication from a second user (at least at Col. 16:29-38, wherein the exercise system may provide pre-recorded human voice messages of support, critique or suggested technique modifications and provide such messages to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. for the audio voice feedback to be pre-recorded audio data from a second user that is played by the device, as taught by Kramer, for the purpose of provided audio data which is more natural for the benefit of improving the user’s engagement and the realism and engagement of the user and likely the effectiveness of the system.
Additionally, while properly taught by Root et al., pursuant to MPEP §2120(I)(A&B) in case there is a disagreement as to what constitutes providing feedback without performance information, Kramer teaches providing audio feedback based upon electronic user data, wherein the electronic user data does not include performance data (at least at Col. 16:29-38, wherein the audio feedback includes messages of support, critique or technique modifications and Col. 10:35-52, wherein the feedback is provided based on measured data comparisons with ideal data). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have the invention as disclosed by Root et al. include feedback which does not include collected performance information, as taught by Kramer, for the purpose of providing motivating content to the user to reinforce good performances for the benefit of increasing a user’s self-confidence and knowledge of examples of acceptable performances.

In re Claim 2, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Modified Root et al. further discloses: wherein the audio prompt is to encourage the user to workout harder (at least at Figure 11 and Col. 6-8, wherein the devices provides audio data telling the user to increase their speed to a particular miles per hour, without telling the user their collected speed information. See also MPEP §2111.05, wherein the content of the prompt encouraging the user to workout harder is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 4, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Modified Root et al. further discloses: wherein the audio prompt is to inform the user of a workout zone of the second fitness activity (at least at Figure 11 and Col. 6-8, wherein the devices provides audio data telling the user to increase their speed to a particular miles per hour indicative of the target speed zone for the workout, without telling the user their collected speed information. See also MPEP §2111.05, wherein the content of the prompt telling the user a workout zone is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 5, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Modified Root et al. further discloses: wherein the audio prompt is to provide route information to the user (at least at Figure 11 and Col. 8, wherein the devices provides audio data informing the user on how to navigate the course based on their current position. See also MPEP §2111.05, wherein the content of the prompt providing routing information is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 8, Root et al. discloses: a portable health coaching system (at least in Figures 1, 2, 4, 6, 10, and 11, wherein Root et al. discloses a portable electronic device (101) which tracks a user’s satellite position via GPS (204), along with other fitness parameters during a run such as heart rate, speed, and others in Figure 11. Wherein audio feedback is provided to the user based on the sensed information through coaching data as in Figure 1, Col. 6, Ln. 43-Col. 7. Wherein radio music is played while the user exercises in Col. 4, Ln. 40-59 and Col. 6, Ln. 50-58 and is faded to muted while the provision of feedback information is provided and raised after the provision of feedback), the method comprising: 
a portable electronic device comprising:
a satellite positioning system receiver, a wireless communication transceiver, a display (at least at the portable device (101) as shown in Figure 1, 2, and 6. See wherein the electronic device has a display, processor, input, GPS receiver and wireless transceiver (124) for downloading stored user device preferences and course instructions audio data and uploading historical performances in Figure 6-9 and Col. 4, Ln. 49-59 and Col. 8, Ln. 1-5) and a processor configured to:
receive a workout plan and recorded audio data, wherein the workout plan defines parameters of a fitness activity, and wherein the recorded audio data comprises an audio prompt […] (at least at Col. 6, Ln. 63- Col. 7, Ln. 5, wherein before an exercise begins parameters are set for the exercise including performance targets for total distance, session time, average speed or pace, etc. constituting a workout plan with parameters. At least wherein the portable device receives calculated performance feedback audio data stored in memory and utilizes this stored information to provide audio instruction to the user in Col. 7-8);
collect electronic fitness data related to a user on the portable electronic device during a fitness activity, wherein the electronic fitness data comprises performance information related to the fitness activity (at least at Figures 6, 11 and Col. 7-8 wherein user speed, heart rate, and other data is collected during a run by the portable electronic device); 
and play automatically the [] audio data during the fitness activity based on the collected electronic fitness data, and wherein the audio prompt is to modify at least one of the parameters of the fitness activity, wherein the pre-recorded electronic audio data does not include the performance information (at least at Figure 11, wherein the portable electronic device provides recommendation information dictating that the user should increase/decrease their speed to a certain level or how many miles/minutes are left, thereby providing feedback without providing the collected user’s current performance information. Wherein this feedback is provided based on comparing their current performance formation with their planned workout targets. Additionally, see MPEP §2111.05, wherein the particular informational content which is said during the audio message fails to alter the functioning of the physical device beyond the meaning of the content presented to the user and thereby fails to receive patentable weight).
Root et al. is arguably silent on the stored audio data being pre-recorded electronic audio data, wherein the recorded electronic audio data comprises a voice communication from a second user that is played by the system, but Kramer et al. teaches: [an audio feedback exercise system, configured to] storing electronic coaching data related to a fitness activity, the electronic coaching data being stored in a memory and including recorded electronic audio data, wherein the recorded electronic audio data comprises a voice communication from a second user (at least at Col. 16:29-38, wherein the exercise system may provide pre-recorded human voice messages of support, critique or suggested technique modifications and provide such messages to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. for the audio voice feedback to be pre-recorded audio data from a second user that is played by the device, as taught by Kramer, for the purpose of provided audio data which is more natural for the benefit of improving the user’s engagement and the realism and engagement of the user and likely the effectiveness of the system.
Additionally, while properly taught by Root et al., pursuant to MPEP §2120(I)(A&B) in case there is a disagreement as to what constitutes providing feedback without performance information, Kramer teaches providing audio feedback based upon electronic user data, wherein the electronic user data does not include performance data (at least at Col. 16:29-38, wherein the audio feedback includes messages of support, critique and technique improvement and Col. 10:35-52, wherein the feedback is provided based on measured data comparisons with ideal data). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have the invention as disclosed by Root et al. include feedback which does not include collected performance information, as taught by Kramer, for the purpose of providing motivating content to the user to reinforce good performances for the benefit of increasing a user’s self-confidence and knowledge of examples of acceptable performances.

In re Claim 9, the previous combination of Root et al. and Kramer as applied to claim 8 discloses the claimed invention as shown above. Modified Root et al. further discloses: wherein the audio prompt includes route information for traversal during the fitness activity (at least at Figure 11 and Col. 8, wherein the devices provides audio data informing the user on how to navigate the course based on their current position. See also MPEP §2111.05, wherein the content of the prompt providing routing information is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 10, the previous combination of Root et al. and Kramer as applied to claim 8 discloses the claimed invention as shown above. Root et al. further discloses: wherein the audio prompt includes a prompt to increase the intensity of the fitness activity (at least at Figure 11 and Col. 6-8, wherein the devices provides audio data telling the user to increase their speed to a particular miles per hour, without telling the user their collected speed information. See also MPEP §2111.05, wherein the content of the prompt encouraging the user to workout harder is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 21, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Root et al. further discloses: wherein the electronic coaching data comprises audio cues (at least at Figure 11 and Col. 6-8, wherein the devices provides audio data telling the user to increase their speed to a particular miles per hour indicative of the target value for the workout. Wherein this information is an audio cue to the user to speed up or slow down).

In re Claim 23, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Root et al. further discloses: wherein the audio prompt is to control the first user’s heart rate (at least at Col. 2, Ln. 17-20 and Figure 11, wherein built in limits are set for a user’s heart rate and audio warnings are provided based on comparing the user’s heart rate to these build in limits. Additionally, wherein the prompt lowering the user’s speed also acts to control the user’s heart rate. See also MPEP §2111.05, wherein the content of the prompt is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 24, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Root et al. further discloses: wherein the audio prompt is to instruct the first user to sit or stand (at least at Figure 11 wherein audio messages prompts are provided to the user which instruct them to alter their current running performance speed which in effect requests that they stand. See also MPEP §2111.05, wherein the content of the prompt is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

Claim 6, 7, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Root et al. and Kramer as applied to claims 1 and 8, respectively, in view of Hosseinzadeh-Dolkhani et al. (US Pat, 6,716,139 B1), herein “Hossenizadeh”. Claims 16, 17, and 20 are also provided under this heading for concision.

In re Claim 6, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Root et al. further discloses: further comprising: playing an [radio] music [] on the portable electronic device; and [muting] the electronic music file during the providing of the audio prompt (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user).
Root et al. is arguably silent on the music being an electric music file which is paused during the provision of feedback, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device; and pausing the electronic music file during the providing the audio prompt (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files and pause the music files instead of muting during the coaching feedback provision, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played and not having the user missing portions of songs during feedback for the benefit of increasing the extensibility/personalization of the system and preventing the user from missing portions of songs.

In re Claim 7, the previous combination of Root et al. and Kramer as applied to claim 1 discloses the claimed invention as shown above. Root et al. further discloses: playing [radio] music [] on the portable electronic device; lowering a volume of the electronic music file during the providing the audio prompt; and raising the volume after the providing the audio prompt (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file which is paused during the provision of feedback, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files and pause the music files instead of muting during the coaching feedback provision, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.

In re Claim 12, the previous combination of Root et al. and Kramer as applied to claim 8 discloses the claimed invention as shown above. Root et al. further discloses: playing [radio] music [] on the portable electronic device (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.

In re Claim 13, the previous combination of Root et al., Kramaer, and Hossenizadeh as applied to claim 12 discloses the claimed invention as shown above. Root et al. further discloses: wherein the processor is configured to change a volume of the [radio] music [] when the [] electronic audio data is provided (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.

In re Claim 14, the previous combination of Root et al., Kramer, and Hossenizadeh as applied to claim 12 discloses the claimed invention as shown above. Root et al. further discloses: wherein the processor is configured to mute the volume of the [radio] music [] when the [] electronic audio data is provided (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.

In re Claim 15, the previous combination of Root et al., Kramer, and Hossenizadeh as applied to claim 12 discloses the claimed invention as shown above. Root et al. further discloses: wherein the processor is configured to [mute] the [radio] music [] when the [] electronic audio data is provided (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file which is paused during the provision of feedback, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device; and pausing the electronic music file during the providing the electronic coaching data (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files and pause the music files instead of muting during the coaching feedback provision, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played and not having the user missing portions of songs during feedback for the benefit of increasing the extensibility/personalization of the system and preventing the user from missing portions of songs.

In re Claim 16, Root et al. discloses: a method of providing a health coaching message to a user (at least in Figures 1, 2, 4, 6, 10, and 11, wherein Root et al. discloses a portable electronic device (101) which tracks a user’s satellite position via GPS (204), along with other fitness parameters during a run such as heart rate, speed, and others in Figure 11. Wherein audio feedback is provided to the user based on the sensed information through coaching data as in Figure 1, Col. 6, Ln. 43-Col. 7. Wherein radio music is played while the user exercises in Col. 4, Ln. 40-59 and Col. 6, Ln. 50-58 and is faded to muted while the provision of feedback information is provided and raised after the provision of feedback), the method comprising: 
generating a workout plan (at least at Col. 6, Ln. 63- Col. 7, Ln. 5, wherein before an exercise begins parameters are set for the exercise including performance targets for total distance, session time, average speed or pace, etc.)
collecting electronic user data on the portable electronic device during a fitness activity (at least at Figures 6, 11 and Col. 7-8 wherein user speed, heart rate, and other data is collected during a run), the portable electronic device including a microprocessor, a display screen, a user input, a satellite positioning system receiver, and a wireless communication transceiver, wherein the electronic user data includes performance data related to the fitness activity (at least at the portable device (101) as shown in Figure 1, 2, and 6. Wherein the portable device receives the course navigation data and calculated performance feedback audio data stored in memory and utilizes this stored information to provide audio instruction to the user in Col. 7-8. See wherein the electronic device has a display, processor, input, GPS receiver and wireless transceiver (124) for downloading stored user device preferences and course instructions audio data and uploading historical performances in Figure 6-9 and Col. 4, Ln. 49-59 and Col. 8, Ln. 1-5. See Figure 6 and 11, and Col. 7-8, wherein coaching audio data relating to the course directions are stored on the portable device for use in guiding the user through the predetermined course, as well as calculated feedback to be provided to the user in Figure 11 which is stored in the portable device’s memory for provision to the athlete. Wherein the audio data used in the electronic coaching is stored on the device in Col. 5, Ln. 50-55);
generating comparison data based on the workout plan and the collected electronic user data (at least at Col. 7, Ln. 40-50 wherein the system compares athlete speed, position, elapsed time, and other data to the pre-set workout targets and this comparison information is used to determine what prompts to provide to the user in Col. 8, Ln. 14-22 and Figure 11); 
playing [radio] music [] on the portable electronic device (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data); 
and configuring the portable electronic device to audibly provide electronic coaching data based on the comparison data, wherein the electronic coaching data is provided on the portable electronic device during the fitness activity, wherein the electronic coaching data comprises an audio prompt of a voice communication [], and wherein the audio prompt does not include the performance data (at least at Figure 11, wherein the portable electronic device provides recommendation information dictating that the user should increase/decrease their speed to a certain level or how many miles/minutes are left, thereby providing feedback without providing the collected user’s current performance information. Wherein this feedback is provided based on comparing their current performance formation with their planned workout targets. Additionally, see MPEP §2111.05, wherein the particular informational content which is said during the audio message fails to alter the functioning of the physical device beyond the meaning of the content presented to the user and thereby fails to receive patentable weight. Wherein the feedback is created via a voice synthesizer).
Root et al. is arguably silent on the music being an electric music file, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files and pause the music files instead of muting during the coaching feedback provision, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.
Root et al. is arguably silent on the stored audio data being pre-recorded electronic audio data, wherein the pre-recorded electronic audio data comprises a voice communication from a second user that is played by the system, but Kramer et al. teaches: [an audio feedback exercise system, configured to] storing electronic coaching data related to a fitness activity, the electronic coaching data being stored in a memory and including pre-recorded electronic audio data, wherein the pre-recorded electronic audio data comprises a voice communication from a second user (at least at Col. 16:29-38, wherein the exercise system may provide pre-recorded human voice messages of support, critique or suggested technique modifications and provide such messages to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. for the audio voice feedback to be pre-recorded audio data from a second user that is played by the device, as taught by Kramer, for the purpose of provided audio data which is more natural for the benefit of improving the user’s engagement and the realism and engagement of the user and likely the effectiveness of the system.
Additionally, while properly taught by Root et al., pursuant to MPEP §2120(I)(A&B) in case there is a disagreement as to what constitutes providing feedback without performance information, Kramer teaches providing audio feedback based upon electronic user data, wherein the electronic user data does not include performance data (at least at Col. 16:29-38, wherein the audio feedback includes messages of support, critique, and technique improvements and Col. 10:35-52, wherein the feedback is provided based on measured data comparisons with ideal data). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have the invention as disclosed by Root et al. include feedback which does not include collected performance information, as taught by Kramer, for the purpose of providing motivating content to the user to reinforce good performances for the benefit of increasing a user’s self-confidence and knowledge of examples of acceptable performances.

In re Claim 17, the previous combination of Root et al., Richardson et al., and Hossenizadeh as applied to claim 16 discloses the claimed invention as shown above. Root et al. further discloses: wherein the audio prompt prompts a change of intensity of the fitness activity (at least at Figure 11 and Col. 6-8, wherein the devices provides audio data telling the user to increase their speed to a particular miles per hour, without telling the user their collected speed information. See also MPEP §2111.05, wherein the content of the prompt encouraging the user to workout harder is merely the informational content of the prompt and does not alter the functioning of the system itself and thus fails to receive patentable weight).

In re Claim 20, the previous combination of Root et al., Kramer, and Hossenizadeh as applied to claim 16 discloses the claimed invention as shown above. Root et al. further discloses: altering the playing of the [radio] music [] during the audibly providing the electronic coaching data (at least at Figure 11 and Col. 6, Ln. 50-58, among others, wherein the radio music provided to the user is faded to a muted volume level while coaching data is being provided to the user and raised after providing the electronic coaching data).
Root et al. is arguably silent on the music being an electric music file which is paused during the provision of feedback, but Hossenizadeh teaches: [an electronic exercise system, comprising] playing an electronic music file on the portable electronic device (at least at Col. 1-2 and Co. 2, Ln. 66- Col. 3, Ln. 8, wherein electronic music files are paused during feedback provision). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Root et al. to play portable music files and pause the music files instead of muting during the coaching feedback provision, as taught by Hossenizadeh, for the purpose of enabling greater control for what songs are to be played for the benefit of increasing the extensibility/personalization of the system.

WITHDRAWN REJECTIONS
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 16 recite “comparison data” which is not described in the specification.

Claim Objections
Claim 8, 24, and dependents thereof are objected to because of the following informalities:  
Claim 8 recites “an audio prompt a voice communication” which should read “an audio prompt of a voice communication” (emphasis added). 
Claim 24 recites “the first use” which should read “the first user” (emphasis added). 
Appropriate correction is required.

(2) Response to Argument

In response to Appellant’s arguments under 35 U.S.C. §112(a) on pages 12-15, that there is proper written description support for the limitations of claims 1, 8, and 16, The Office finds this argument non-persuasive. The claims at issue recite, “wherein the audio prompt does not include the performance information” in claim 1. As previously noted, Figure 29 and ¶ [0049] provide specific examples of audio feedback that may be provided to the user, some of which does not include performance information. While the explicit exclusion of particular audio feedback that is listed as alternatives in the specification may be proper, support for all possible forms of audio feedback that does not include “performance data/information” is not supported by the disclosure. Full listings of all possible audio feedback (e.g., motivational feedback, threatening feedback, warnings, etc.) was not envisioned by the inventor at the time of filing. Additionally, the broadly generalized removal of “performance information/data” in the instant case is seen similar to the situation in In re Langdon, in which the negative limitation is provided merely in aim of defining over the prior art of record without any other justification. Revision of the claim to confine the audio prompts to particular ones of the audio information provided in Figure 29 or ¶ [0049], such as workout zone information, route information, or encouragement information is suggested.  MPEP 2173.05(i) states “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.” See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  In this case, the specification simply does not contain the negative limitation as claimed.

In response to Appellant’s arguments under 35 U.S.C. §112(a) on pages 15-18 that the amended language and cited paragraphs provide sufficient support for the claim language of having the device receive voice communications from a second user and playback those messages based on generated comparison data between the workout plan and the collected electronic user data, The Office finds this argument non-persuasive. The specification in the cited paragraphs describe separate embodiments wherein (1) user’s may participant in voice communications with another user and (2) audio data including synthesized voice data can be played back automatically by the system to provide feedback to a user. However, there is no disclosure that the recorded voice communications from a second user can be used by the system as audio feedback which is provided to the user as a result of generated comparison data to modify a parameter of a fitness activity. The specification only provides synthesized voice data for providing the automated feedback to a user as claimed, not voice data recorded by another human during a voice communication session between MPNs as in [0054]. As the claims still read on this interpretation the rejection is adapted and maintained. Examiner suggested removing the requirement that the voice data comes from a second user to overcome the rejection.

In response to Appellant’s arguments under 35 U.S.C. §103, on pages 18-20 that the previously cited references fail to disclose the added limitation of the audio prompt is a voice communication from a second user and is to modify a parameter of the fitness activity in response to the comparison data, The Office finds this argument non-persuasive. As described above, Root discloses the generation and provision of a voice based audio prompt to modify a parameter of a fitness activity based on comparison data. Kramer is previously cited for storing voice based audio prompts recorded by another human for use by the system for feedback provision, additionally based on comparing tracked data to ideal data in at least at Col. 16:29-38, wherein the audio feedback includes messages of support, critique and technique improvement and Col. 10:35-52, wherein the feedback is provided based on measured data comparisons with ideal data. Thereby, the combination of references meets the claimed features of the claimed invention as combined herein. For at least these reasons this argument is found non-persuasive.

In response to Appellant’s arguments under 35 U.S.C. §103, on pages 18-20 that the previously cited references fail to disclose the added limitation of generating a workout plan and generating comparison data by comparing the workout plan to the collected data, The Office finds this argument non-persuasive. As described herein, Root discloses the generation of a workout plan in Col. 6, Ln. 63- Col. 7, Ln. 5, wherein before an exercise begins parameters are set for the exercise including performance targets for total distance, session time, average speed or pace, etc. Furthermore, Root teaches generating comparison data and providing audio feedback to modify a parameter of a workout based on the comparison data in at least at Col. 7, Ln. 40-50 wherein the system compares athlete speed, position, elapsed time, and other data to the pre-set workout targets and this comparison information is used to determine what prompts to provide to the user in Col. 8, Ln. 14-22 and Figure 11. For at least these reasons this argument is found non-persuasive.

In response to Appellant's arguments under 35 U.S.C. §103, on pages 20-22 that the previously cited references fail to disclose wherein the audio prompt does not include the performance information, The Office finds this argument non-persuasive. As described below, Root discloses the audio provision of at least a speed that the user should strive to reach in order to meet their predetermined workout targets in Figure 11 and 7:47-50. This includes the provision of a piece of audio information which includes a speed which is not the same as the collected performance information of the user. This alone meets the claimed language. Arguments regarding Kramer mischaracterize the reference. Kramer teaches providing motivations, critique, or technique improvements based on comparing user data with ideal data. This audio is output in the form a pre-recorded human voice. Therefore, Kramer teaches at least providing audio data which does not include performance information (e.g., data measurement of the actual performance of the user). For at least these reasons, this argument is found non-persuasive.

In response to Appellant’s arguments under 35 U.S.C. §103, on pages 23-27, that the interpretation under MPEP §2111.05 is improper, The Office finds this argument non-persuasive. In response to the argument that the office has not identified printed matter, The Office finds this argument non-persuasive. As previously stated “the printed matter constitutes the informational content of the message that is output to the user”. This based upon the In re DiStefano decision wherein “a limitation is printed matter only if it claims the content of information”. This is no requirement that the “printed matter” be written, textual, or displayed matter but can be extended to the content of any message including an audio message as is commonly known and applied1. Regarding arguments that The Office has failed to apply the test for determining whether the identified printed matter should be given patentable weight, The Office find this argument non-persuasive. As was previously stated “the particular informational content that is said during the audio message fails to alter the functioning of the physical device beyond the meaning of the content presented to the user and thereby fails to receive patentable weight”. Therefore, it has been argued that the particular informational content stored and provided by the computer system fails to alter the structure or functioning of the underlying computer system substrate in a new or non-obvious way. This is similar to other computer related cases2. Regarding arguments that MPEP §2111.05 only requires “some function” with respect to the substrate, this is an incomplete interpretation of the statue. Just because “some function” is performed does not necessitate a functional relationship. A review of the relevant case law presented will inform Appellant of the requirements3.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:

/XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                      
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See at least Ex Parte Cronin No. 2010-011274 (P.T.A.B. March 19, 2013) on page 3 for one example “At the outset, we accord no patentable weight to the particular audio/visual program contents of the claimed audio, audio/visual, and visual recordings, as such program content is intended for perception by a human user and is non-functional descriptive material per se”.
        2 Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005); Ex parte Curry, No. 2005-0509, 84 USPQ2d 1272 (B.P.A.I. June 30, 2005); Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008) (precedential); Ex parte Kerr, No. 2009-013183 (P.T.A.B. Dec. 26, 2012); Ex parte Okamoto, No. 2012-000836 (P.T.A.B. Jan. 23, 2013); Ex parte Gooch, No. 2010-008687 (P.T.A.B. July 26, 2013); Ex parte Sen, No. 2011-006544 (P.T.A.B. Dec. 23, 2013); Ex parte Sharma, No. 2010-011909 (P.T.A.B. June 7, 2013).
        3 “Common situations involving nonfunctional descriptive material are: … a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer)” (pg. 8). Ex parte Curry, No. 2005-0509, 84 USPQ2d 1272 (B.P.A.I. June 30, 2005).